UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6155


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PHILIP MARTIN COOPER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:99-cr-00138-AWA-1)


Submitted:   May 17, 2012                     Decided:   May 25, 2012


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Philip Martin Cooper, Appellant Pro Se. Neil H. MacBride, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Philip    Martin    Cooper       appeals   the   district       court’s

order denying his motion to proceed in forma pauperis.                       We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                        United

States   v.    Cooper,    No.    2:99-cr-00138-AWA-1         (E.D.    Va.    Dec.   6,

2011).     We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented     in    the    materials

before   the    court    and     argument      would   not   aid    the    decisional

process.

                                                                             AFFIRMED




                                           2